                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION
IN RE:                                          )   CASE NO: 14-45932-399
JOAN HOLLINGSHEAD                               )   Chapter 13
                                                )
                                                )   Response Due: 11/27/2019
                                                )   Hearing: 12/04/2019 10:00 am
                     Debtor                     )   Location: St. Louis, Room 5 North

 NOTICE OF HEARING AND TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO
                        TURN OVER TAX DUE

PLEASE TAKE NOTICE: The Motion herein is scheduled for hearing at the date and time
shown above.

WARNING: THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY
November 27, 2019. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD
NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF
MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
HEARING. THE DATE IS SET OUT ABOVE. UNLESS THE PARTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND
MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

   Comes now Diana S. Daugherty, Standing Chapter 13 Trustee, and states as follows:

   1. That the above-captioned case was filed on July 28, 2014. The confirmed plan states
   the debtor shall send any tax refund received during the plan to the Trustee. However,
   Debtor may retain a portion of a tax refund to pay income taxes owed to any taxing
   authority for the same period as the refund. Debtor may also retain $1250 for single filers
   or $1500 for joint filers and refundable tax credits consisting of Earned Income Credit
   and Child Tax Credit, each year.

   2. That the tax due amount to the Trustee is $2,755.96 for 2018.

   3. That the debtor has defaulted in payment of this $2,755.96.
   WHEREFORE the Chapter 13 Trustee prays that this Court enter its order dismissing this
Chapter 13 case for failure to turn over tax due and for such other relief as the Court deems
appropriate.


Dated: October 16, 2019                              /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
MTDTAXDUE--SH
                                                     Standing Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
October 16, 2019, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on October 16, 2019.

JOAN HOLLINGSHEAD
1165 LEES LANE
FLORISSANT, MO 63031

                                                     /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
